Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-9, 11-18 and 20 are the independent claims under consideration in this Office Action.  
           Claims 10 and 19 have been cancelled.
Remarks
The examiner appreciates the changes to the language of the claims.  This has been considered.  The following is submitted in view of newly found prior art and art of record as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Referring to the claim, the double hook has a “swinging motion” and this is unclear due to the “same plane of movement” of the independent claim.  Is the “swinging” occurring before the elements are engaged?
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Gouldson (2007/0199964).
          Gouldson teaches a primary support or hanger 20 and secondary support or hanger 30.  The first hanger includes a hook and downwardly directed arms and the secondary hanger includes a horizontal bar.  The horizontal bar can support a like garment as supported by the first hanger or a shortened portion of the garment supported by the first hanger or a second different garment.  The first and second .   
          Claims 1, 3, 4, 7, 9 and 15 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Blanchard (5,054,666).
          Blanchard teaches a primary support or hanger 14 and secondary support or hanger 10.  The first hanger includes a pair of arms and a hook 22 for hanging on a closet rod, for example.  The secondary hanger includes a horizontal bar which can support a second garment.  The first and second hangers include connecting elements forming interlocking key and recess elements.  The top of the secondary hanger connecting element includes a double friction assist hook or key portion 56 (figure 4, for example) with a flexible key 68 and the first hanger includes a raised ridge or flange or recess below flange of 16 (figure 10, for example) for releasably locking the key.  The key incldues at least one element of wall thickness allowing flexibility and releasability of the key from the recess. The double hook friction assist hook including a spacing forming a gap therebetween (figure 1, for example) for allowing the hook of the first hanger to pass therebetween.
          Claims 1, 6, 9, 15 and 16 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Goza et al. (2,685,991).
          Goza et al. teach a primary support or hanger 28 and secondary support or hanger 14.  The first hanger includes a pair of arms and a hook 12 for hanging on a .
ALLOWABLE SUBJECT MATTER
           Claims 2, 5, 8, 11-14, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foreman illustrates a hanger including primary and secondary hangers where the secondary hanger includes a bar and a pin and socket arrangement.
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732